I agree with the observations of the majority regarding the inadequacy of many of the individual lease documents in this case. However, I believe that, when taken together, these documents do contain sufficient references to reasonably enable integration of the signed and unsigned writings and, hence, satisfaction of the Statute of Frauds. Nor am I satisfied that the circumstances of this case precluded the trial court's consideration of parol evidence or the part performance of the parties in reaching its decision, as held by the majority.
In short, I concur with the analysis and assessment of this case by the trial court as set forth in its findings of fact and conclusions of law and I believe the judgment of that court should be affirmed. For this reason, I respectfully dissent from the judgment reached by the majority of this court today. *Page 341